DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 01/05/2022. 
	Claims 2 – 3 and 13 – 14 have been cancelled by the Applicant. 
	Claims 1, 4 – 7, 11, and 15 – 17 have been amended by the Applicant.
	Claims 1, 4 – 12, 15 – 22 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1, 4 – 12, 15 – 22 is maintained as the Applicant’s arguments and amendments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
Applicant’s arguments with respect to the 35 U.S.C 103 rejections of claims 1, 4 – 12, 15 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 – 12, 15 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1, 4 – 12, 15 – 22, under Step 2A claims 1, 4 – 12, 15 – 22 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 11 as representative, claim 11 recites: 
Regarding claim 11, a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: receive an order comprising a plurality of items from a customer at an online concierge system;
retrieve an item graph stored by the online concierge system identifying items and connections between pairs of items, a connection between an item and an additional item based on replacement of the item with the additional item by customers; 
identify a specific item included in the received order; 
identify, by the online concierge system, the specific item in the item graph; 
select, by the online concierge system, a replacement item for the specific item based on connections between the specific item and one or more other items in the item graph by determining a replacement score for one or more alternative items included in the item graph, the replacement score for an alternative item based on a number of times customers have selected the alternative item as a replacement for another item weighted by a value based on a number of connections between the specific item and the alternative item;
and selecting the replacement item of the one or more alternative items based on the determined replacement scores;
and display the replacement item to the customer. 
The underlined limitations of claim 11 above recite an abstract idea that falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2106.04(II)(A)]. Under Prong 1 of the revised Step 2A analysis it is determined that claim 11 recites a commercial interaction (e.g. an advertisement, marketing/sales activity or behavior) [see MPEP 2106.04(a)(1)(II)(B)]. Specifically, the Examiner notes that the present invention recites steps for identifying replacement items for purchase and presenting that information to a consumer. This concept is considered a marketing and or sales activity as well as an advertisement because the purpose of the instant invention is to sell products to a user. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas [see again MPEP 2106.04(a)(1)(II)(B)].
Under Step 2A (prong 2), it is determined that the recited abstract idea is not integrated into a practical application. Considering claim 11, the Examiner acknowledges the recitation of a computer readable storage media and a processor. The recited computing components and their performance functions are being considered “additional elements” and taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the claimed computing components are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). In other words, the claimed computing components merely receive, track, store and transmit data, and these steps are being considered as the only functions performed by the processor and storage media, and as such are seen as the basic and well known functions performed by such computing devices. 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 11 does not integrate the recited exception into a practical application [see 2106.04(d)].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 11, taken individually or as a whole the additional elements of claim 11 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Examiner additionally comments that the recited processors and storage media are being interpreted as any generic devices capable of performing the functionality of displaying and transmitting information as required by the present invention. Neither the claims nor the Applicant’s specification require any specific types of devices that are used, rather provide numerous examples of the types of generic devices that could be used, and further fail to elaborate on any specific or unique functionalities that may be required of such devices, beyond their basic capabilities. 
Furthermore, the additional elements fail to provide significantly more also because the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 11 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. receive order comprising items, etc.) 
Storing and retrieving information in memory (e.g. retrieve an item graph, and the like) 
Even considered as an ordered combination (as a whole), the additional elements of claim 11 do not add anything further than when they are considered individually.
In view of the above, representative claim 11 does not provide an inventive concept ("significantly more") under Step 2B, ad is therefore ineligible for patenting.
Independent claim 1 recites substantially similar limitations as claim 11 and as such is rejected under a substantially similar rationale seen above. 
Dependent claims 4 – 10, 12, and 15 – 22 also do not integrate the abstract idea into a practical application.
Notably, claims 4 – 10, 12, and 15 – 22 recite more complexities descriptive of the abstract idea itself, such as describing how items are ranked, and how items are determined. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 4 – 10, 12, and 15 – 22 are understood to recite at least similar abstract concepts as those discussed regarding claim 11.
Under prong 2 of step 2A, considered both individually and as a whole, claims 4 – 10, 12, and 15 – 22 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 11, the limitations of claims 4 – 10, 12, and 15 – 22 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 4 – 10, 12, and 15 – 22 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 4 – 10, 12, and 15 – 22 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 5 – 9, 11 – 12, 15 – 19 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo et al., US 20200250731 A1 (hereafter referred to as “Soohoo”) in view of Ning et al., US 10241772 B1 (hereafter referred to as “Ning”). 
Regarding claim 1, Soohoo discloses a method comprising: receiving an order comprising a plurality of items from a customer at an online concierge system [see 0052 (method 400 receives one or more product inquiries)]; 
retrieving an item graph stored by the online concierge system identifying items and connections between pairs of items [see 0059 (product graph includes two types of nodes: one or more products, such as products 521-523, and one or more entities, such as entities 531-539, as well as the relationships between one or more pairs of products and/or entities, called “connections,” such as the various lines between the nodes in product graph. In some embodiments, the one or more connections of product graph can include one or more “product-product connections,” each representing a relationship between a single product and another product)], 
identifying a specific item included in the received order [see 0052 – 0053 (method receives one or more product inquiries, and extracts one or more attributes of each of the requested products. The product inquiries can include one or more textual descriptions of a requested product, such as the style, the color, the material, the price range, or the size of the requested product, or one or more images showing the product. In some embodiments, method 400 can include image processing capabilities, such as object detection or recognition based on various techniques and models)];
identifying, by the online concierge system, the specific item in the item graph [0081 - 0082 (method can be suitable to perform the projection of requested product to projected requested product in product graph. Machine learning module is configured to determine the projection of requested product to projected requested product in product graph machine learning module or connection builder can assign a distance value of each of the connections in product graph, including each entity-entity connection, product-entity connection, and product-product connection); Examiner interprets projecting a product into the product graph as identifying a specific item];
selecting, by the online concierge system, a replacement item for the specific item based on connections between the specific item and one or more other items in the item graph by: determining a replacement score for one or more alternative items included in the item graph [see 0114 (determining a score of a candidate substitute of the one or more substitutes based on a visual distance and a textual distance of the candidate substitute of the one or more substitutes)],
and selecting the replacement item of the one or more alternative items based on the determined replacement scores [see 0114 (the one or more substitutes for the requested product can be determined by: determining one or more first candidates, each first candidate of the one or more first candidates existing in both the product graph and an inventory database. Sorting the one or more substitutes based on the score of the candidate substitute of the one or more substitutes)];
and transmitting information identifying the replacement item for display to the customer [see 0115 (after the one or more substitutes are determined and sorted, this method can further comprise: in response to receiving the inquiry from the user, automatically transmitting to the user higher ranked ones of the one or more substitutes); see also 0058 (method can transmit information regarding the one or more substitutions for the requested product to the user who transmitted the inquiry. The transmission can include facilitating a display of the information onto a graphical user interface on a screen of a device of the user)].
Soohoo does not explicitly disclose a connection between an item and an additional item based on a number of times customers have replaced the item with the additional item; and the replacement score for an alternative item based on a number of times customers have selected the alternative item as a replacement for another item weighted by a value based on a number of connections between the specific item and the alternative item.
However, Ning teaches a connection between an item and an additional item based on a number of times customers have replaced the item with the additional item [see Col 17, Lines 7 – 31 (in some examples, application similarity module may store a count of the number of times the details page associated with the particular application was displayed, a count of the number of times the particular application was not installed after displaying the details page , a count of the number of times the alternate application was installed , or a combination therein)];
the replacement score for an alternative item based on a number of times customers have selected the alternative item as a replacement for another item weighted by a value based on a number of connections between the specific item and the alternative item [see Col 18, Lines 10 – 31 (application similarity module may determine the respective group engagement scores based on the aggregate user interactions with the particular application and on the aggregate user interactions with the respective alternate applications. The aggregate user interaction data may include one or more factors, such as: data associated with a group of remote computing devices that displayed details page associated with the particular application and installed an alternate application)].
One of ordinary skill in the art at the time of filing of the invention would have recognized that
the known techniques described by reference in Ning would have been applicable to the invention of
Soohoo as they both share common functionality and purpose namely – in recommending alternative items to customers. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to have applied the known techniques of generating replacement scores based on various criteria including the number of connections between an item and alternative item and the number of times customers have replaced an item (as taught by Ning) to the product substitution system of Soohoo because the combination would have yielded predictable results and
resulted in an improved system. It would have been recognized that applying the disclosed technique of
Ning to the invention of Soohoo would have yielded predictable results because the level of ordinary
skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Ning to the teachings of Soohoo would have been
obvious to one of ordinary skill in the art before the filing date of the invention because it would yield a predictable and improved result of having more applications that are likely to be used by customers and improving overall user satisfaction with computing devices [see Col 11, Lines 1 – 6]. 

Regarding claim 5, the combination of Soohoo and Ning teaches method of claim 1. Soohoo does not disclose wherein determining the replacement score for one or more alternative items included in the item graph comprises: generating the replacement score by applying a machine-learned replacement model to characteristics of the specific item and to characteristics of the alternative item including a number of times customers have selected the alternative item and a number of connections between the specific item and the alternative item.
However, Ning further teaches wherein determining the replacement score for one or more alternative items included in the item graph comprises: generating the replacement score by applying a machine-learned replacement model to characteristics of the specific item and to characteristics of the alternative item including a number of times customers have selected the alternative item and a number of connections between the specific item and the alternative item [see Col 22, Lines 14 – 61 (the set of alternative applications may include applications that include functionality that is similar to the functionality of the first application. Application recommendation module may determine which applications include functionality that is similar to the functionality of the first application based on keywords associated with the respective applications (e.g. item characteristics)) if application recommendation module determines the set of alternate music applications includes three alternate music applications, application recommendation module may determine that the alternate music application with the largest group engagement score should be presented to the user of computing device as a substitute music application]. 
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 6, the combination of Soohoo and Ning teaches the method of claim 1. Soohoo discloses determining the replacement score for one or more alternative items included in the item graph comprises: generating the replacement score by applying a machine-learned replacement model to characteristics of the specific item and to characteristics of the alternative item [see 0026 (machine learning module can build a graph including multiple types of connections one of which is product-product connections, the graph is then later utilized to determine replacement scores); see also 0114 (determining a score of a candidate substitute of the one or more substitutes based on a visual distance and a textual distance of the candidate substitute of the one or more substitutes)]. 
Soohoo does not explicitly disclose a number of connections between the specific item and the alternative item.
However, Ning discloses the idea of identifying similar keywords between a specific application and a candidate application in order to determine a potential alternative application [see Col 16, Lines 30 – 35], Examiner interprets the keywords to be the connections between applications (e.g. items). As such, Ning teaches a number of connections between the specific item and the alternative item [see Col 16, Lines 35 – 40 (application similarity module may determine that a candidate application is an alternative to the particular application if the candidate application is associated with a certain number of keywords)].
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 7, the combination of Soohoo and Ning teaches the method of claim 1. Soohoo further discloses wherein selecting the replacement item of the one or more alternative items based on the determined replacement scores comprises: ranking the one or more alternative items based on the replacement scores [see 0111 – 0112 (In some embodiments, method can select the substitutes from the group based on the scores of the candidates of the group and a maximum number of the substitutes to be provided to the user, such as 10, 20, or 100. Once the one or more substitutes are determined, method can then sort the one or more substitutes based on the scores of the one or more substitutes and automatically transmit to the user the one or more substitutes in a descending order based on the scores)];  
and selecting one or more replacement items having at least a threshold position in the ranking [see 0112 (the higher ranked ones of the one or more substitutes to be transmitted to the user can be determined based on a minimum threshold of the scores or a maximum number of the substitutes to be transmitted)]. 

Regarding claim 8, the combination of Soohoo and Ning teaches the method of claim 7. Soohoo further discloses wherein transmitting information identifying the replacement item for display to the customer comprises: information identifying the selected one or more replacement items for display to the customer in an interface [see 0058 (method can transmit information regarding the one or more substitutions for the requested product to the user who transmitted the inquiry. The transmission can include facilitating a display of the information onto a graphical user interface on a screen of a device of the user)]. 
Soohoo does not disclose transmitting information identifying the specific item.
However, Ning further teaches transmitting information identifying the specific item [see Col 17, Lines 10 – 20 (ISS may output an indication of a details page associated with the particular application and may cause a remote computing device of the group of remote computing devices to display a graphical user interface associated with an application repository, where the graphical user interface includes the details page associated with the particular application)].
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 9, the combination of Soohoo and Ning teaches the method of claim 1. Soohoo further discloses wherein transmitting information identifying the replacement item for display to the customer comprises: information identifying the replacement item for display to the customer in an interface [see 0058 (method can transmit information regarding the one or more substitutions for the requested product to the user who transmitted the inquiry. The transmission can include facilitating a display of the information onto a graphical user interface on a screen of a device of the user)].
Soohoo does not disclose transmitting information identifying the specific item.
However, Ning further teaches transmitting information identifying the specific item [see Col 17, Lines 10 – 20 (ISS may output an indication of a details page associated with the particular application and may cause a remote computing device of the group of remote computing devices to display a graphical user interface associated with an application repository, where the graphical user interface includes the details page associated with the particular application)].
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 11, Soohoo discloses a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: receive an order comprising a plurality of items from a customer at an online concierge system [see 0052 (method receives one or more product inquiries)]; 
retrieve an item graph stored by the online concierge system identifying items and connections between pairs of items [see 0059 (product graph includes two types of nodes: one or more products, such as products 521-523, and one or more entities, such as entities 531-539, as well as the relationships between one or more pairs of products and/or entities, called “connections,” such as the various lines between the nodes in product graph. In some embodiments, the one or more connections of product graph can include one or more “product-product connections,” each representing a relationship between a single product and another product)], 
identify a specific item included in the received order [see 0052 – 0053 (method receives one or more product inquiries, and extracts one or more attributes of each of the requested products. The product inquiries can include one or more textual descriptions of a requested product, such as the style, the color, the material, the price range, or the size of the requested product, or one or more images showing the product. In some embodiments, method can include image processing capabilities, such as object detection or recognition based on various techniques and models)];
identify, by the online concierge system, the specific item in the item graph [0081 - 0082 (method can be suitable to perform the projection of requested product to projected requested product in product graph. Machine learning module is configured to determine the projection of requested product to projected requested product in product graph machine learning module or connection builder can assign a distance value of each of the connections in product graph, including each entity-entity connection, product-entity connection, and product-product connection); Examiner interprets projecting a product into the product graph as identifying a specific item];
select, by the online concierge system, a replacement item for the specific item based on connections between the specific item and one or more other items in the item graph by determining a replacement score for one or more alternative items included in the item graph [see 0114 (determining a score of a candidate substitute of the one or more substitutes based on a visual distance and a textual distance of the candidate substitute of the one or more substitutes)],
and selecting the replacement item of the one or more alternative items based on the determined replacement scores [see 0114 (the one or more substitutes for the requested product can be determined by: determining one or more first candidates, each first candidate of the one or more first candidates existing in both the product graph and an inventory database. Sorting the one or more substitutes based on the score of the candidate substitute of the one or more substitutes)];
and display the replacement item to the customer [see 0115 (after the one or more substitutes are determined and sorted, this method can further comprise: in response to receiving the inquiry from the user, automatically transmitting to the user higher ranked ones of the one or more substitutes); see also 0058 (method can transmit information regarding the one or more substitutions for the requested product to the user who transmitted the inquiry. The transmission can include facilitating a display of the information onto a graphical user interface on a screen of a device of the user)].
Soohoo does not disclose a connection between an item and an additional item based on replacement of the item with the additional item by customers; the replacement score for an alternative item based on a number of times customers have selected the alternative item as a replacement for another item weighted by a value based on a number of connections between the specific item and the alternative item.
However, Ning teaches a connection between an item and an additional item based on replacement of the item with the additional item by customers [see Col 17, Lines 7 – 31 (in some examples, application similarity module may store a count of the number of times the details page associated with the particular application was displayed, a count of the number of times the particular application was not installed after displaying the details page , a count of the number of times the alternate application was installed , or a combination therein)];
the replacement score for an alternative item based on a number of times customers have selected the alternative item as a replacement for another item weighted by a value based on a number of connections between the specific item and the alternative item [see Col 18, Lines 10 – 31 (application similarity module may determine the respective group engagement scores based on the aggregate user interactions with the particular application and on the aggregate user interactions with the respective alternate applications. The aggregate user interaction data may include one or more factors, such as: data associated with a group of remote computing devices that displayed details page associated with the particular application and installed an alternate application)].
One of ordinary skill in the art at the time of filing of the invention would have recognized that
the known techniques described by reference in Ning would have been applicable to the invention of
Soohoo as they both share common functionality and purpose namely – in recommending alternative items to customers. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to have applied the known techniques of generating replacement scores based on various criteria including the number of connections between an item and alternative item and the number of times customers have replaced an item (as taught by Ning) to the product substitution system of Soohoo because the combination would have yielded predictable results and
resulted in an improved system. It would have been recognized that applying the disclosed technique of
Ning to the invention of Soohoo would have yielded predictable results because the level of ordinary
skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Ning to the teachings of Soohoo would have been
obvious to one of ordinary skill in the art before the filing date of the invention because it would yield a predictable and improved result of having more applications that are likely to be used by customers and improving overall user satisfaction with computing devices [see Col 11, Lines 1 – 6]. 

Regarding claim 12, the combination of Soohoo and Ning teaches the computer program product of claim 11. Soohoo further discloses wherein select the replacement item for the specific item based on connections between the specific item and one or more other items in the item graph comprises: determine a replacement score for one or more alternative items included in the item graph [see 0114 (determining one or more first candidates, each first candidate of the one or more first candidates existing in both the product graph and an inventory database and comprising a visual distance between the first projected requested product and the each first candidate in the product graph)],
the replacement score for an alternative item based on one or more connections between the alternative item and the specific item in the item graph [see 0114 (determining a score of a candidate substitute of the one or more substitutes based on a visual distance and a textual distance of the candidate substitute of the one or more substitutes)];
and select the replacement item of the one or more alternative items based on the determined replacement scores [see 0111 (method can select one or more substitutes from the group based on a minimum threshold of the scores of the candidates of the group, such as 0.5 or 0.01 or method can select the substitutes from the group based on the scores of the candidates of the group and a maximum number of the substitutes to be provided to the user)]. 

Regarding claim 15, the combination of Soohoo and Ning teaches the computer program product of claim 11. Soohoo does not disclose wherein determine the replacement score for one or more alternative items included in the item graph comprises: generate the replacement score by applying a machine-learned replacement model to characteristics of the specific item and to characteristics of the alternative item including a number of times customers have selected the alternative item and a number of connections between the specific item and the alternative item.
However, Ning further teaches wherein determine the replacement score for one or more alternative items included in the item graph comprises: generate the replacement score by applying a machine-learned replacement model to characteristics of the specific item and to characteristics of the alternative item including a number of times customers have selected the alternative item and a number of connections between the specific item and the alternative item [see Col 22, Lines 14 – 61 (in some examples, application recommendation module may determine which applications include functionality that is similar to the functionality of the first application based on keywords associated with the respective applications (interpreted as characteristics of the specific product))].
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 16, the combination of Soohoo and Ning teaches the computer program product of claim 11. Soohoo further discloses wherein determine the replacement score for one or more alternative items included in the item graph comprises: generate the replacement score by applying a machine-learned replacement model to characteristics of the specific item and to characteristics of the alternative item[see 0026 (machine learning module can build a graph including multiple types of connections one of which is product-product connections, the graph is then later utilized to determine replacement scores); see also 0114 (determining a score of a candidate substitute of the one or more substitutes based on a visual distance and a textual distance of the candidate substitute of the one or more substitutes)]. 
Soohoo does not explicitly disclose a number of connections between the specific item and the alternative item.
However, Ning discloses the idea of identifying similar keywords between a specific application and a candidate application in order to determine a potential alternative application [see Col 16, Lines 30 – 35], Examiner interprets the keywords to be the connections between applications (e.g. items). As such, Ning teaches a number of connections between the specific item and the alternative item [see Col 16, Lines 35 – 40 (application similarity module may determine that a candidate application is an alternative to the particular application if the candidate application is associated with a certain number of keywords)].
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 17, the combination of Soohoo and Ning teaches the computer program product of claim 11. Soohoo further discloses wherein select the replacement item of the one or more alternative items based on the determined replacement scores comprises: rank the one or more alternative items based on the replacement scores [see 0111 – 0112 (In some embodiments, method can select the substitutes from the group based on the scores of the candidates of the group and a maximum number of the substitutes to be provided to the user, such as 10, 20, or 100. Once the one or more substitutes are determined, method can then sort the one or more substitutes based on the scores of the one or more substitutes and automatically transmit to the user the one or more substitutes in a descending order based on the scores)];  
and select one or more replacement items having at least a threshold position in the ranking [see 0112 (the higher ranked ones of the one or more substitutes to be transmitted to the user can be determined based on a minimum threshold of the scores or a maximum number of the substitutes to be transmitted)]. 

Regarding claim 18, the combination of Soohoo and Ning teaches the computer program product of claim 17. Soohoo discloses wherein transmit information identifying the replacement item to the customer comprises: information identifying the selected one or more replacement items or display in an interface [see 0058 (method can transmit information regarding the one or more substitutions for the requested product to the user who transmitted the inquiry. The transmission can include facilitating a display of the information onto a graphical user interface on a screen of a device of the user)].
Soohoo does not disclose transmit information identifying the specific item.
However, Ning teaches: transmit information identifying the specific item [see Col 17, Lines 10 – 20 (ISS may output an indication of a details page associated with the particular application and may cause a remote computing device of the group of remote computing devices to display a graphical user interface associated with an application repository, where the graphical user interface includes the details page associated with the particular application)]. 
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 19, the combination of Soohoo and Ning teaches the computer program product of claim 11. Soohoo further discloses wherein transmit information identifying the replacement item to the customer comprises: transmitting information identifying the replacement item for display in an interface [see 0058 (method can transmit information regarding the one or more substitutions for the requested product to the user who transmitted the inquiry. The transmission can include facilitating a display of the information onto a graphical user interface on a screen of a device of the user)].
 Soohoo does not disclose transmitting information identifying the specific item.
However, Ning teaches transmitting information identifying the specific item [see Col 17, Lines 10 – 20 (ISS may output an indication of a details page associated with the particular application and may cause a remote computing device of the group of remote computing devices to display a graphical user interface associated with an application repository, where the graphical user interface includes the details page associated with the particular application)].
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 21, the combination of Soohoo and Ning teaches the computer program product of claim 11.  Soohoo does not disclose wherein the connection between the item and the additional item is based on a number of times customers have replaced the item with the additional item.
However, Ning further teaches wherein the connection between the item and the additional item is based on a number of times customers have replaced the item with the additional item [see Col 17, Lines 6 – 11 (the aggregate user interaction data may include a count of the number of times the group of remote computing devices displayed a graphical user interface representative of a details page associated with a particular application and installed an alternate application without installing the particular application.)]. 
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 

Regarding claim 22, the combination of Soohoo and Ning teaches the computer program product of claim 11. Soohoo does not disclose wherein the connection between the item and the additional item is based on a number of times customers have replaced the item with the additional item.
However, Ning teaches wherein the connection between the item and the additional item is based on a measure of satisfaction of customers with replacement of the item with the additional item [see Col 9, Lines 1 – 18 (application recommendation module may determine whether the user engagement score associated with a particular application satisfies a threshold user engagement score. The threshold user engagement score may be used to indicate whether a user is satisfied with a particular application. For example, if the user engagement score associated with a particular application satisfies (e.g., is greater than or equal to) the threshold user engagements score, this may indicate that the user is satisfied with the particular application)]. 
This combination would have been obvious for at least similar reasons discussed above for claim 1, specifically in that the combination would result in an improved customer satisfaction. 


Claims 4, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo in view of Ning and further in view of Cho et al., US 20210233143 A1 (hereafter referred to as “Cho”).
Regarding claim 4, the combination of Soohoo and Ning teaches the method of claim 1. The combination of Soohoo and Ning does not disclose wherein the value is inversely related to the number of connections between the specific item and the alternative item.
However, Cho teaches wherein the value is inversely related to the number of connections between the specific item and the alternative item [see 0061 – 0062 (the process allows recommended substitutions to be determined by, for example, the smart substitution computing device. In one example, the smart substitution computing device can combine a relevance score and a preference score to rank substitute items that can replace an unavailable item ordered by a customer. the smart substitution computing device can identify similarities in words between a title or description of an ordered item and a title or description of a substitute item. One example methodology that can be used is inverse document frequency (TF-IDF) methodology.); Examiner interprets the usage of inverse document methodology as utilizing inverse values, as the TF-IDF method utilized inverse values to determine replacements]. 
One of ordinary skill in the art at the time of filing of the invention would have recognized that
the known techniques described by reference in Cho would have been applicable to the inventions of
Soohoo and Ning as they all share common functionality and purpose namely – in recommending alternative items to customers. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to have applied the known technique of utilizing inverse values related to connections between products (as taught by Cho) to the product replacement systems of Soohoo and Ning because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Cho to the inventions of Soohoo and Ning would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Cho to the teachings of Soohoo and Ning would have been obvious to one of ordinary skill in the art before the filing date of the invention because it would yield a predictable and improved result of increasing sales and improved customer satisfaction when the substitute product or service is a suitable replacement for an unavailable product or service [see Cho: 0003]. 

Regarding claim 10, the combination of Soohoo and Ning teaches the method of claim 1. The combination of Soohoo and Ning does not disclose storing an indication in association with the customer that the customer has authorized replacement of the specific item with the replacement item if the specific item is unavailable in response to receiving an authorization of the replacement item from the customer.
However, Cho teaches storing an indication in association with the customer that the customer has authorized replacement of the specific item with the replacement item if the specific item is unavailable in response to receiving an authorization of the replacement item from the customer [see 0055 (The customer can pick up the ordered items and can either accept or reject the substitute items that may replace ordered items that are unavailable. The store order fulfillment system 112 can store information that indicates whether the customer accepted or rejected the substitute items in the order)]. 
One of ordinary skill in the art at the time of filing of the invention would have recognized that
the known techniques described by reference in Cho would have been applicable to the inventions of
Soohoo and Ning as they all share common functionality and purpose namely – in recommending alternative items to customers. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to have applied the known technique of receiving indication of authorization for replacements (as taught by Cho) to the product replacement systems of Soohoo and Ning because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Cho to the inventions of Soohoo and Ning would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Cho to the teachings of Soohoo and Ning would have been obvious to one of ordinary skill in the art before the filing date of the invention because it would yield a predictable and improved result of increasing sales and improved customer satisfaction when the substitute product or service is a suitable replacement for an unavailable product or service [see Cho: 0003]. 

Regarding claim 20, the combination of Soohoo and Ning teaches the computer program product of claim 11. The combination of Soohoo and Ning does not disclose wherein the non-transitory computer readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to: store an indication in association with the customer that the customer has authorized replacement of the specific item with the replacement item if the specific item is unavailable in response to receiving an authorization of the replacement item from the customer.
However, Cho teaches wherein the non-transitory computer readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to: store an indication in association with the customer that the customer has authorized replacement of the specific item with the replacement item if the specific item is unavailable in response to receiving an authorization of the replacement item from the customer [see 0055 (the customer can pick up the ordered items and can either accept or reject the substitute items that may replace ordered items that are unavailable. The store order fulfillment system can store information that indicates whether the customer accepted or rejected the substitute items in the order)]. 
This combination would have been obvious for at least similar reasons discussed above for claim 10, specifically in that the combination would result in an improved customer satisfaction. 



Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 
Applicant argues that “the pending claims do not organize human activity. For example, it is not a “commercial or legal interaction” to retrieve an item graph identifying items and connections between pairs of items, a connection between an item and an additional item based on a number of times customers have replaced the item with the additional item. Similarly, it is not a “fundamental economic principle or practice” to select a replacement item for a specific item included in an order by determining a replacement score for one or more alternative items included in the item graph, the replacement score for an alternative item based on a number of times customers have selected the alternative item as a replacement for another item weighted by a value based on a number of connections between the specific item and the alternative item and selecting an alternative item as the replacement item based on the replacement scores. Further, it is not “managing personal behavior or relationships or interactions between people” to select a replacement item for a specific item included in an order by determining a replacement score for one or more alternative items included in the item graph, the replacement score for an alternative item based on a number of times customers have selected the alternative item as a replacement for another item weighted by a value based on a number of connections between the specific item and the alternative item”.
Examiner respectfully disagrees. Examiner notes that a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Thus, when determining whether a claim “recites” a judicial exception, examiners should: evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG and the groupings of abstract ideas. With regard to the claims, the instant invention is directed to identifying replacement items and providing them to users, this is also interpreted as providing a recommendation based on collected and analyzed data, as such, it can be concluded that the claims describe subject matter relating to commerce interactions (in that recommendations, especially with the utilization of item graphs and user interactions tracking are well known in the commercial realm), which is considered to be a ‘Certain Method of Organizing Human Activity [see October 2019 Update,(ii)(B)(ii)]. Furthermore, the Examiner notes that the 2019 PEG provides numerous examples of abstract idea that would fall under the category which are not limiting. That is, though examples have been provided, direct correspondence to the examples is not required. It is also noted that the courts have declined to defined abstract ideas, other than by example. While the Examiner acknowledges that the claims recite the utilization of machine learning techniques for identifying replacement items, however, the claims as a whole, show that the steps are performed for the purposes of identifying replacement items to present to a user, effectively directing the claim to the idea of “recommending” items based on stored data which is an abstract idea falling directly under the ‘Certain Methods of Organizing Activity’ grouping of abstract ideas. 

Applicant further argues that numerous elements of the instant claims “integrate any underlying abstract idea into a practical application that allows an online concierge system to select a replacement item for a specific item included in an order by leveraging an item graph stored by the online concierge system. The item graph maintains connections between different pairs of items that indicate when an item of a pair was replaced by another item of the pair. By traversing the item graph, the online concierge system uses connections between items to identify alternative items for replacing a specific item included in an order and selects a candidate item of the alternative items to replace the specific item. This allows the online concierge system to leverage prior replacements of items with other items from users, increasing a number of alternative items the online concierge system evaluates for replacing the specific item of the order. For example, leveraging the stored item graph to identify alternative items allows the online concierge system to account for indirect connections between items, identifying alternative items for a specific item when users had not previously selected an alternative item to replace the specific item. In contrast, conventional online concierge systems have limited information for selecting a replacement item for a specific item, as a small number of items offered by the online concierge system are replaced by an alternative item, limiting accuracy of replacement items identified to users of a conventional online concierge system”. 
Examiner respectfully disagrees. Examiner notes that the specific procedure for leveraging stored graph information to identify alternative items for users is acknowledged. However, although the claimed invention may in fact be improved compared to conventional online systems this improvement is merely a possible improvement to the data collection and analysis procedure not an actual improvement to any computing elements or technical environments.  Examiner asserts that while the claims in question may provide an improvement to the procedure for identifying alternative items by utilizing machine learning algorithms and item graph data, this is seen as an improvement to commercial information gathering and analysis processes, not a technical field or environment. There is no evidence that the specific manner of utilizing item graphs results an improvement to computing systems, machine learning algorithms, or a solution to any other technical problems. As noted above, while the manner for traversing the item graphs and identifying alternative items for customer may be non-routine and unconventional, the computing components carrying out these functions have been found to be both routine and conventional. As such, the Examiner asserts that the Applicant has only improved upon the procedure for searching and identifying real estate properties using machine learning algorithms. Any improvements are manifested only in the procedure itself, not within the computer. Furthermore, the Examiner notes that neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components, further claims and the additional elements do not purport to improve a computer’s ability to store information more efficiently, increase the computer’s processing power, increase the computer’s ability to process any algorithm more efficiently, override what is well-understood, routine, and conventional, or the like. 
In view of above, the Examiner asserts that any improvement found in the Applicant’s disclosure is to the method of performing the abstract idea itself. Any improvement is manifested only in the procedure for identifying replacement items, resulting in an improved commercial benefit, with no tie or connection to the technology performing the facilitation, or any technical fields.

Examiner further argues that “the pending claims leverage an item graph maintained by an online concierge system with connections between items based on replacement of an item with another item to identify alternative items for replacing a specific item in an order with alternative items, increasing a number of alternative items that are identified for evaluation as a replacement item for the specific item in the order. As amended, the pending claims provide an improvement to a technical field by allowing an online concierge system to evaluate a greater number of alternative items for replacing a specific item and to account for prior replacement of the specific item with alternative items and connections between items in the item graph to improve selection of a replacement item for a specific item in an order, which integrates the alleged abstract idea into a practical application”.
Examiner respectfully disagrees. Applicant’s claimed utilization of item graphs and machine learning procedures for the purposes of identifying replacement items is seen as an improvement to the procedure providing replacement item recommendations to users, Examiner asserts that this problem is a self-created problem within the procedure for recommending alternative items, rather than a problem in technology (such as computer itself) or another technical field. Any improvements are manifested only in the procedure itself, not within the computer. Applicant's invention accounts for prior replacement of the specific item with alternative items and connections between items in the item graph in order to select an item for replacement, though the claims may manifest some improvements by increasing a number of alternative items that are identified and the like, this improvement is not in the field of computers or networks, but instead to the abstract procedure itself.

Applicant notes that “amended independent claim 1, as well as its dependent claims, is not directed to an abstract idea and recites patent eligible subject matter. Independent claim 11, as amended, recites similar elements as amended independent claim 1, so amended independent claim 11, as well as its dependent claims, also are not directed to an abstract idea and recite patent eligible subject matter”. 
Examiner notes that independent claim 1 is ineligible under 35 U.S.C 101 for the reasons discussed above. Claims 4 – 10 are deemed ineligible based on the same rationale as seen for claim 1. Claim 11 as noted by the Applicant recites similar elements as amended independent claim 1 as such the rationale above also applied to independent claim 1 and dependent claims 12, and 15 – 22. 

Rejections under 35 U.S.C 103
Applicant’s arguments, see pages 16 – 18, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1, 4 – 12, 15 – 22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         
/MARISSA THEIN/               Supervisory Patent Examiner, Art Unit 3625